Judge Eagles
dissenting.
The majority holds that the State did not present substantial evidence to support the finding that defendant committed the offense charged. I respectfully dissent.
In deciding whether to deny a defendant’s motion to dismiss based on insufficiency of the evidence in a criminal case, the trial court must “view the evidence in the light most favorable to the State, giving the State the benefit of every reasonable inference to be drawn from it.” State v. Locklear, 322 N.C. 349, 358, 368 S.E.2d 377, 382 (1988). The State must have presented substantial evidence that supports a finding that the offense charged was committed and that defendant committed it. Id. at 358, 368 S.E.2d at 383. To support a finding that defendant committed the offense charged, the evidence must be sufficient to allow “a reasonable inference of defendant’s guilt of the crime charged [to] be drawn from the evidence.” State v. Powell, 299 N.C. 95, 99, 261 S.E.2d 114, 117 (1980) (emphasis omitted).
The evidence the State presented tends to show the following facts:
On 20 December 1990, defendant argued with the victim and threatened to kill him. Two days later, defendant and the victim were together at various times at defendant’s house, where they both lived. Both were drinking intoxicating beverages and socializing with friends. By the early morning hours of 23 December 1990, the victim, known to carry a shotgun with him everywhere, had fallen asleep on a sofa in the front room of defendant’s house. Later in the morning, the victim was found lying on that sofa, dead from a shotgun wound to the chest.
Defendant was in his house during the early morning hours of 23 December 1990. Defendant claims that he was asleep in another room and heard a noise like a stick falling, but did not investigate.
At trial, Campbell, a friend of defendant and the victim, testified that, after the victim’s death, Campbell argued twice with defendant. During both of these arguments, defendant stated, “I killed [the victim], and I’ll kill you too.” Two other friends of defendant testified that defendant had warned them separately to “watch out” or they would “end up like [the victim].”
*334Special Agent Creasy, a forensic chemist with the State Bureau of Investigation, gave expert testimony establishing that he performed a gunshot residue analysis on hand wipes taken from defendant on the day of the victim’s death. Creasy testified that, based on this analysis, he “could not reach a definitive opinion with regard to whether or not [defendant] could or could not have fired a weapon” on the day of the victim’s death; however, he testified that his findings were unusual, in that tests revealed significant concentrations of two of the three chemical elements tested for in gunshot residue, and, given the location of residue found on defendant’s hand, these concentrations did not indicate mere environmental contamination.
There was also expert testimony as to the proximity of the murder weapon to the victim at the time of death. Dr. Georgia Olympia, a pathologist who performed the autopsy on the victim, testified that the victim died from a shotgun blast which originated within three feet of the victim. Special Agent Bishop, a State Bureau of Investigations expert in firearms identification, corroborated Dr. Olympia’s finding, testifying that, if the victim’s shotgun was the murder weapon, the muzzle of the gun “had to be less than three feet away” from the victim when fired.
Bishop further testified as to whether the victim’s shotgun was the murder weapon. On the day of the victim’s death, police found the victim’s shotgun in the front room, a distance of twelve to fourteen feet from the victim’s body. In the shotgun was a spent shell casing. Bishop testified that this spent shell casing was manufactured by the same company as the wadding found in the victim’s wound and this shell casing was of the same type as shotgun pellets found in the victim’s wound. He also stated that he had compared the discharged shell found in the victim’s gun to a similar shell test fired from the subject weapon and concluded that the two had similar markings. Bishop testified he could not determine whether the discharged shell had been fired by the victim’s shotgun; however, he explained that it is not unusual for this comparison test to lead to uncertain results.
Considering all this evidence in the light most favorable to the State, there was substantial evidence presented that defendant committed the offense charged. The State presented evidence that the victim died in defendant’s house from a shotgun wound to the chest; defendant was in the house at the time of the offense; a shotgun was found in the same room as the victim, but outside of his reach; *335defendant had access to the shotgun; tests were consistent with the shotgun being the murder weapon; defendant threatened to kill the victim just days before the victim’s death; defendant later admitted to a witness that he had killed the victim; defendant knew the victim well; the victim was shot at close range; and the results of defendant’s hand wipe analysis were consistent with defendant having fired a gun on the day of the victim’s death. This evidence is sufficient to allow “a reasonable inference of defendant’s guilt of the crime charged [to] be drawn from the evidence.” Powell, 299 N.C. at 99, 261 S.E.2d at 117.
The majority cites State v. Lee, 294 N.C. 299, 240 S.E.2d 449 (1978) and State v. Cutler, 271 N.C. 379, 156 S.E.2d 679 (1967) to support its reversal of the trial court’s judgment. Both are distinguishable in that in neither of those cases was there an admission of guilt from defendant. Lee, 294 N.C. 299, 240 S.E.2d 449; Cutler, 271 N.C. 379, 156 S.E.2d 679.
In State v. Lambert, 341 N.C. 36, 460 S.E.2d 123 (1995), there was evidence presented of an admission of guilt from defendant and as Lambert indicates, the sparsity of physical evidence in the case sub judice does not bar the Court from upholding the trial court’s ruling. In Lambert, as in the case sub judice, defendant was on trial for murder and an issue on appeal was whether the trial court erred in denying defendant’s motion to dismiss based on insufficiency of the evidence. Id. The evidence, viewed in the light most favorable to the State, was that the victim was shot in his trailer while sleeping; defendant, the wife of the victim, was in the trailer at the time; defendant had access to the murder weapon; the victim was planning to leave the defendant because of her alcohol and cocaine abuse; and defendant made self-incriminating statements, whereby she admitted to the crime. Id. The State was unable to find latent fingerprints on the murder weapon and gunshot residue tests on defendant’s hand wipes produced negative results. Id. Despite the lack of physical evidence, our Supreme Court upheld the trial court’s denial of defendant’s motion to dismiss, holding that the State presented “substantial evidence adequate to support the conclusion by a reasonable mind that defendant committed the crime of murder.” Id. at 43, 235 S.E.2d at 127.
For the reasons stated, I respectfully dissent.